DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claim 1: Prior art does not teach multiplying the second chaotic biological phase plate with the encrypted image after the first phase truncation and phase preservation to obtain an encrypted image modulated by the second chaotic biological phase plate and performing a second Fresnel transform on the encrypted image modulated by the second chaotic biological phase plate to obtain an encrypted image after the second Fresnel transform; performing a second phase truncation and phase preservation on the encrypted image after the second Fresnel transform to obtain an encrypted image after the second phase truncation and phase preservation; causing the encrypted image after the second phase truncation and phase preservation to undergo Fresnel diffraction, and an interference with an introduced the reference light to output a light intensity distribution of a plane hologram as a final encrypted image.
Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
With regard to independent claim 20, while not identical to independent claim 1, they are substantively similar to independent claim 1 and are therefore allowed under the same rationale.  
Claims 2-19 are dependent from claim 1 and are therefore allowed under the same rationale.  
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435